PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/229,531
Filing Date: 21 Dec 2018
Appellant(s): HUAWEI TECHNOLOGIES CO., LTD.



__________________
William Jaffe (Reg. No.: 64,977)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 March 2022 appealing from the office action mailed on 23 November 2021.

(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 November 2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)	Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
A.  Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (US 20190110241 A1).
Regarding claims 1 and 8, Jain discloses a coverage enhancement (CE) function implementation method, comprising: 
obtaining, by a core network node, CE capability information from a terminal wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function { (see pg. 1, [0016]; pp. 4-5, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4), and the system has a UE that performs enhanced coverage (see pg. 11, [0051]; pg. 18, [0140, 0152]) };
determining, by the core network node, CE authorization information of the terminal based on subscription information and the CE capability information of the terminal, wherein the CE authorization information comprises a CE indication information { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level }, and 
the CE indication information indicates whether the terminal is allowed to use the CE function; and sending, by the core network node, the CE authorization information to the terminal { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level }.
Regarding claims 2 and 9, Jain discloses the method according to claim 1, wherein the CE authorization information is carried in an attach accept message { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 3 and 10, Jain discloses the method according to claim 1, wherein the method further comprises: obtaining, by the core network node, the subscription information of the terminal from a Home Subscriber Server (HSS) { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 4 and 11, Jain discloses the method according to claim 1, wherein the method further comprises: obtaining, by the core network node, the CE capability information of the terminal in an attach procedure { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 6 and 13, Jain discloses a coverage enhancement (CE) function implementation method, comprising: 
sending, by a terminal to a core network node, CE capability information, wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4), and the system has a UE that performs enhanced coverage (see pg. 11, [0051]; pg. 18, [0140, 0152]) };
receiving, by the terminal, CE authorization information of the terminal determined by the core network node, wherein the CE authorization information comprises CE indication information { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level }, and 
wherein the CE indication information is used to indicate the terminal is allowed to use the CE function, and where the core network makes the termination using the CE capability information sent by the terminal indicating whether the terminal supports the CE function; in response to the CE indication information, determining, by the terminal, that the terminal is allowed to use the CE function; determining, by the terminal based on radio channel quality of the terminal, a CE level of the terminal; and initiating, by the terminal, a random access request by using a radio channel resource corresponding to the CE level { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’), where the system has information of enhanced coverage level, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]) }.
Regarding claims 7 and 14, Jain discloses the method according to claim 6, wherein the CE authorization information is carried in an attach accept message { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9) }.
Regarding claims 15 and 16, Jain discloses the method according to claim 1, wherein the CE authorization information further comprises an authorized CE level range determined based on subscription information of the terminal, and the CE indication information indicates whether the terminal subscribes to the CE function and the authorized CE level range indicates a range of a CE level to which the terminal subscribes, the method further comprising: sending, by the core network node, the CE authorization information to the terminal when a CE level of the terminal is within the authorized CE level range of the terminal, the CE level obtained by the core network node from the terminal { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4) }.



(3)	NEW GROUNDS OF REJECTION
N/A

(4)	WITHDRAWN REJECTIONS
N/A

(5) 	Response to Argument
The Examiner’s response to the arguments of the brief concerning the art rejection of claims 1-6, 8-16, and 18-20 are as follows:
A.  Brief Description of Communications Methods and Systems
A1.  Wang et al. (US 10,182,457 B2) discloses methods for transmitting and receiving physical random access channel (PRACH), base station and user equipment.  Wang at the least further discloses …coverage enhancement level of the UE can be determined by detecting the…sequence transmitted from the UE… (see col. 9, line 60 - col. 10, line 2; col. 4, lines 6-16; Figs. 2 & 9).  …M is the number of all possible coverage levels for MTC UEs in a network cell…M=4 coverage enhancement level regions… (see col. 11, lines 1-6; Fig. 2).

B1.  Argument of Claim 1 and 11 (see brief - argument section, item VII, pg. 11) 
Appellant argues - 
…fails to disclose…obtaining, by a core network node, CE capability information from a terminal wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function; determining, by the core network node, CE authorization information of the terminal based on subscription information and the CE capability information of the terminal… (see pg. 11, 1st full par.)

B2.  Response to argument of B1
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding appellant’s arguments above (see B1), the Examiner respectfully disagrees.  Appellant has failed to interpret and appreciate the teachings of the prior art Jain that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.   
	In particular, Jain discloses the language as related to the claimed feature(s) 
obtaining, by a core network node, CE capability information from a terminal wherein the CE capability information of the terminal comprises information indicative a function ability (e.g., functionality) of the terminal for performing the CE function { (see pg. 1, [0016]; pp. 4-5, [0040-0046]; Figs. 1-9), where the system has an enhanced coverage parameter, and the system has a UE that sends a message to indicate the support using an enhanced coverage parameter (see pp. 3-4, [0036, lines 4-10,15-21; 0037]), and the system has a UE the can use (or enabled to perform) the enhanced coverage functionality (see pg. 1, [0016, lines 1-8]; pg. 3, [0034, line 14-23]; pg. 11, [0050]; pg. 18, [0151, lines 10-12]; Figs. 2-4), and the system has a UE that performs enhanced coverage (see pg. 11, [0051]; pg. 18, [0140, 0152]) };
determining, by the core network node, CE authorization information of the terminal based on subscription information and the CE capability information of the terminal, wherein the CE authorization information comprises a CE indication information { (see pg. 1, [0016]; pp. 4-6, [0040-0046]; Figs. 1-9), where the system provides an authorization and a parameter for enhanced coverage (see pg. 4, [0041, 0043-0044]; pg. 6, [0047]; pg. 8, [table field ‘Information for Enhanced Coverage’]), where the system has information of enhanced coverage level (e.g., 1, 2, 3, etc.) in which the enhanced coverage level must be supported/required by the agreement/subscription as related to service type/level such as enhanced coverage, QoS (quality of service) and/or CoS (class of service) during a communication handshake exchanges (e.g., registration/authorization) between UE and network node (see pg. 1, [0016]; pg. 6, [0046-0047]) }.    Note 1: See items 5-A1.

(7)	Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
17 June 2022

Conferees:
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        /KEVIN C. HARPER/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.